Case 1:08-cv-04517-JSR Document 12 Filed 08/04/2008 Page1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Si%£{éé§§a§f """""""""""""" X

Plaintiffs, AFFIDAVIT

- against - 08 CIV. 4517{JSR)(JCF)

BRENDA A. ITHIER, PV HOLDING CORP.
and AVIS BUDGET GROUP, INC.,

Defendants.
“"““‘ "‘ °"" " "° " ""-'-'-'-'-‘--“‘-' “““““““ .“.'.“‘.' '.T'...T.' "T..".T.T.:._'_'_x____
STATE OF NEW JERSEY )
COUNTY OF MORRIS §SS..

Joy Reiseman, being sworn, deposes and says:

l. l am the Assistant Seoretary of PV Holding Corp., with
offices at 3 Century Drive, Pareippany, New Jersey 07054. As the
Assistant Secretary, I am fully familiar With the business of PV
Holding Corp. and its affiliated. and related entities, their
holdings and business activities.

2. PV Holding Corp. and Avis Budget Group, Inc., through its
subsidiary Budget Rent a Car System, Inc., are affiliated entities
engaged in the business of renting consumer automobiles to the
general public under the “Budget Rent a Car” trade name. PV
Holding Corp. serves as the nominee titleholder for vehicles rented
in 2007 by Budget Rent a Car System, Inc. A review of the rental
agreement set forth at Exbibit A reveals that Bndget Rent a Car
System, Inc. rented a 2007 Chevrolet Malibu bearing Massachueetts
license plate 35VB42 to a Brenda Ithier on March ll, 2007. The

rental agreement identifies the vehicle rented to Ithier as car

 

 

Case 1:08-cv-04517-JSR Document 12 Filed 08/04/2008 Page 2 of 2

2

#1496762 which our records reflect bears rvehiele identification
number lGlZT58N37F100704. As set forth on the certified
certificate of title from the State of Massachusetts for this
vehicle, set forth at Exhibit B, PV Holding Corp. is the registered
owner of said vehicle.

3. For the reasons set forth by our counsel, Reardon &
Sclafani, P.C., in support of this instant motion, it is
respectfully requested that the defendants PV Holding Corp. and

Avis Budget Group, Inc. be granted summary judgment dismissing

plaintiff ’ s complaint .

 

Sworn to a d subscribed before
me this §§ day of July, 2008:

l adamo/div raw

NOTARY PUBLI C

DAWN ANDREANO
Nolary Pubiic Oi New Jersey
My Commission Expires Aug. 22, 2010

 

 

 

